 1   Carol Lynn Thompson (SBN 148079)
     cthompson@sidley.com
 2   Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
 3   Matthew P. Henry (SBN 308878)
     mhenry@sidley.com
 4   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 5   San Francisco, CA 94104
     Telephone: (415) 772-1200
 6   Facsimile: (415) 772-7400

 7   Mark B. Blocker (Pro Hac Vice)
     mblocker@sidley.com
 8   SIDLEY AUSTIN LLP
     One South Dearborn
 9   Chicago, IL 60603
     Telephone: (312) 853-7000
10   Facsimile: (312) 853-7436

11   Attorneys for Defendant
     Team Health Holdings, Inc.
12

13                                 UNITED STATES DISTRICT COURT

14                                NORTHERN DISTRICT OF CALIFORNIA

15                                             OAKLAND

16   SIA FRASER, individually and on behalf of all   Civil Action No. 4:20-cv-04600-JSW
     others similarly situated,
17                                                   CLASS ACTION
                                        Plaintiff,
18                                                   NOTICE OF WITHDRAWAL OF
            v.                                       CHELSEA DAVIS AS COUNSEL FOR
19                                                   DEFENDANT TEAM HEALTH
     TEAM HEALTH HOLDINGS, INC.,                     HOLDINGS, INC.
20
                                        Defendant.   Assigned to Hon. Jeffrey S. White
21
                                                     JURY TRIAL DEMANDED
22

23

24

25

26

27

28

                         NOTICE OF WITHDRAWAL FOR CHELSEA DAVIS,
                                 CASE NO. 4:20-CV-04600-JSW
 1          PLEASE TAKE NOTICE THAT the undersigned requests that Chelsea Davis, be withdrawn

 2   as counsel for Defendant Team Health Holdings, Inc. All other attorneys from Sidley Austin will

 3   continue to represent Defendant.

 4

 5                                               Respectfully submitted,
 6    Dated: August 31, 2020                      /s/ Chelsea Davis
 7
                                                  Carol Lynn Thompson (SBN 148079)
 8                                                cthompson@sidley.com
                                                  Jaime A. Bartlett (SBN 251825)
 9                                                jbartlett@sidley.com
                                                  Matthew P. Henry (SBN 308878)
10                                                mhenry@sidley.com
11                                                Chelsea Davis (SBN 330968)
                                                  chelsea.davis@sidley.com
12                                                SIDLEY AUSTIN LLP
                                                  555 California Street, Suite 2000
13                                                San Francisco, CA 94104
                                                  Telephone: (415) 772-1200
14                                                Facsimile: (415) 772-7400
15
                                                  Mark B. Blocker (Pro Hac Vice)
16                                                mblocker@sidley.com
                                                  SIDLEY AUSTIN LLP
17                                                One South Dearborn
                                                  Chicago, IL 60603
18
                                                  Telephone: (312) 853-7000
19                                                Facsimile: (312) 853-7436

20                                                Attorneys for Defendant
                                                  Team Health Holdings, Inc.
21

22

23

24

25

26

27

28
                                               1
                          NOTICE OF WITHDRAWAL FOR CHELSEA DAVIS,
                                  CASE NO. 4:20-CV-04600-JSW
